Clark, J.,
dissenting. One’ of the most urgent causes for the institution of municipal government is the conservation of public health, and no duty more important is confided to municipal bodies. The nature of the ordinances they shall adopt for that puropse is a matter for their discretion, subject to change by the election of a new board, and not reviewable by the courts unless the ordinance is unreasonable. When people assemble in towns, matters of sanitation which are left to each one’s own judgment in the country, become a matter of public concern. It is a matter of common observation that in this matter of cleaning out water-closets, cesspools and sinks, if it is left to each householder, some will be guilty of neglect- to the great discomfort of their neighbors, and often to the detriment of the public health; hence it has always been recognized that the regulation of that matter *1148rested with the municipal authorities. The Code, sec. 3802, confers on towns and cities the power “to pass laws for abolishing or preventing nuisances, and preserving the health of the citizens,” and the methods they shall adopt are left (except in cases of abuse) to the “local Legislature,” the municipal body. State v. Hord, 122 N. C., 1092; Hill v. Charlotte, 72 N. C., 55. The latter case says that “nothing can be clearer than that it is left entirely to those authorities to determine what ordinances are proper for those purposes.”
In this matter of the best method of having tire scavenger work of the city performed, it may be that, if it werei for this Court to decide, I should agree with the majority that the best method is to have it done directly by the city through its officers and employees. Such is certainly the. manifest tendency of the age as to all matters of municipal interest, including the furnishing of light, water, sewerage, street cars and the like. It is, however, not a matter committed to us, but to the people of each town and city to determine through its local board. When any town, as in the present instance, prefers that the scavenger business, whose proper regulation is of the highest local importance, should be performed by licensed scavengers, giving bond for the faithful performance of their duties, and under supervision of the city health officers, there has been no reason shown, why it can not be done. There are ample authorities to that effect.
In Yandine, ex parte, 23 Mass. (6 Pick.), 187, as far back as 1828, it was held that a by-law of the city of Boston forbidding anyone to remove night-soil, etc., unless duly licensed by the city was valid, though the Court there say that in their own judgment it would be better if the city would have the work done directly by its own employees than through contractors. This was cited and approved in Commissioners v. Stodder, 56 Mass. (2 Cush.), 563.
*1149In Boehm v. Baltimore, 61 Md., 259, it was held that an ordinance that “no person shall remove the contents of any privy, well or sink within the limits of the city without having first obtained a license so to do,” - was a valid ordinance under the power “to preserve the health of the city, and to prevent and remove nuisances” — thus coming within the very letter of our Code, sec. 3802, and the ordinances of the city of Wilmington.
In another late case, Louisville v. Wible, 84 Ky., 290, it is held that the city can have such or similar work done by contractors, and that it is no objection to the validity of the contract if there is only one contractor. The above doctrines are laid down as well settled law. 1 Dillon Mun. Corp., sec. 144, n; Ibid, sec. 569, and notes.
It was held in Slaughter House Cases, 83 U. S., 36 (which is a thorough discussion of the proposition), that contracts of this general nature are not invalid when exclusiva, because they are made in consideration of public services, but in this instance, however, there is no exclusive contract. The ordinance requires advertisements for bids, one contractor at least for each of the eight districts, bonds to be given for discharge of duty, supervisión by the health officer, and power reserved to the city to cancel and revoke any contract at will, each contract to be renewed annually. The city’s interest is fully safeguarded. It is purely incidental that one man has taken all the contracts, and his doing so in nowise invalidates the ordinance.
' The power being clearly in the municipal body to regulate the scavenger work of the city, whether the method shall be directly by the city or by contract under the license system, is for them to decide. This Court can not review their discretion. This is stated in ever memorable words by Pearson, C. J., in Brodnax v. Groom, 64 N. C., at page 250.